UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-33572 Bank of Marin Bancorp (Exact name of Registrant as specified in its charter) California 20-8859754 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 504 Redwood Blvd., Suite 100, Novato, CA (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(415) 763-4520 Not Applicable (Former name or former address, if changes since last report) Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b(2) of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting company o Indicate by check mark if the registrant is a shell company, as defined in Rule 12b(2) of the Exchange Act. Yeso No x As of April 30, 2010 there were 5,252,853 shares of common stock outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION 3 ITEM 1. Financial Statements 3 Consolidated Statement of Condition 4 Consolidated Statement of Operations 5 Consolidated Statement of Changes in Stockholders’ Equity 6 Consolidated Statement of Cash Flows 7 Notes to Consolidated Financial Statements 8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 35 ITEM 4. Controls and Procedures 36 PART II OTHER INFORMATION 36 ITEM 1 Legal Proceedings 36 ITEM 1A Risk Factors 36 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 36 ITEM 3 Defaults Upon Senior Securities 36 ITEM 4 [Removed and Reserved] 36 ITEM 5 Other Information 36 ITEM 6 Exhibits 37 SIGNATURES 38 EXHIBIT INDEX 39 Page-2 Table of Contents PART IFINANCIAL INFORMATION ITEM 1.Financial Statements Page-3 Table of Contents BANK OF MARIN BANCORP CONSOLIDATED STATEMENT OF CONDITION at March 31, 2010 and December 31, 2009 (in thousands, except share data; March 31, 2010 unaudited) March31,2010 December31,2009 Assets Cash and due from banks $ $ Short-term investments and Federal funds sold Cash and cash equivalents Investment securities Held to maturity, at amortized cost Available for sale (at fair market value, amortized cost $94,434,and $96,752 at March 31, 2010 and December 31, 2009, respectively) Total investment securities Loans, net of allowance for loan losses of $10,648 and $10,618 at March 31, 2010 and December 31, 2009, respectively Bank premises and equipment, net Interest receivable and other assets Total assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits Non-interest bearing $ $ Interest-bearing Transaction accounts Savings accounts Money market accounts CDARS® time accounts Other time accounts Total deposits Federal funds purchased and Federal Home Loan Bank borrowings Subordinated debenture Interest payable and other liabilities Total liabilities Stockholders’ Equity Preferred stock, no par value, $1,000 per share liquidation preference Authorized - 5,000,000 shares; none issued — — Common stock, no par value Authorized - 15,000,000 shares Issued and outstanding - 5,240,044 and 5,229,529 at March 31, 2010 and December 31, 2009, respectively Retained earnings Accumulated other comprehensive income, net Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Page-4 Table of Contents BANK OF MARIN BANCORP CONSOLIDATED STATEMENT OF OPERATIONS for the three months ended March 31, 2010, December 31, 2009, and March 31, 2009 (in thousands, except per share amounts; unaudited) March 31, 2010 December 31, 2009 March 31, 2009 Interest income Interest and fees on loans $ $ $ Interest on investment securities Securities of U.S. Government agencies Obligations of state and political subdivisions Corporate debt securities and other 1 Interest on Federal funds sold and short-term investments 22 1 — Total interest income Interest expense Interest on interest-bearing transaction accounts 23 29 24 Interest on savings accounts 25 25 21 Interest on money market accounts Interest on CDARS® time accounts Interest on other time accounts Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Wealth Management Services Other income Total non-interest income Non-interest expense Salaries and related benefits Occupancy and equipment Depreciation and amortization FDIC insurance Data processing Professional services Other expense Total non-interest expense Income before provision for income taxes Provision for income taxes Net income $ $ $ Preferred stock dividends and accretion — — $ ) Net income available to common stockholders $ $ $ Net income per common share: Basic $ $ $ Diluted $ $ $ Weighted average shares used to compute net income per common share: Basic Diluted Dividends declared per common share $ $ $ Page-5 Table of Contents BANK OF MARIN BANCORP CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY for the year ended December 31, 2009 and the three months ended March 31, 2010 Accumulated Other Comprehensive Preferred Common Stock Retained Income, (dollars in thousands; 2010 unaudited ) Stock Shares Amount Earnings Net of Taxes Total Balance at December 31, 2008 $ Comprehensive income: Net income — Other comprehensive income Net change in unrealized gain (loss) on availablefor sale securities (net of tax effect of $168) — Comprehensive income — — — Accretion of preferred stock — — ) — — Repurchase of preferred stock ) — ) Stock options exercised — — — Excess tax benefit - stock-based compensation — Stock issued under employee stock purchase plan — 24 — — 24 Restricted stock granted — Stock-based compensation - stock options — Stock-based compensation - restricted stock — — 73 — — 73 Cash dividends paid on common stock — — — ) — ) Dividends on preferred stock — — — ) — ) Stock issued in payment of director fees — — — Balance at December 31, 2009 — Net income — Other comprehensive income Net change in unrealized gain on availablefor sale securities (net of tax effect of $704) — Comprehensive income — — — Stock options exercised — 83 — — 83 Excess tax benefit - stock-based compensation — — 47 — — 47 Stock issued under employee stock purchase plan — 6 — — 6 Stock-based compensation - stock options — — 69 — — 69 Stock-based compensation - restricted stock — — 22 — — 22 Cash dividends paid on common stock — — — ) — ) Stock issued in payment of director fees — — — Balance at March 31, 2010 — $ The accompanying notes are an integral part of these consolidated financial statements. Page-6 Table of Contents BANK OF MARIN BANCORP CONSOLIDATED STATEMENT OF CASH FLOWS for the three months ended March 31, 2010 and 2009 (in thousands, unaudited) March 31, 2010 March 31, 2009 Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Compensation expensecommon stock for director fees 50 65 Stock-based compensation expense 91 96 Excess tax benefits from exercised stock options (35 ) (2 ) Amortization of investment security premiums,net of accretion of discounts Depreciation and amortization Loss on sale of repossessed assets 17 — Net change in operating assets and liabilities: Interest receivable 50 Interest payable 40 1 Deferred rent and other rent-related expenses 57 35 Other assets (648 ) Other liabilities Total adjustments Net cash provided by operating activities Cash Flows from Investing Activities: Purchase of securities held-to-maturity — (3,644 ) Purchase of securities available-for-sale (6,762 ) (10,889 ) Proceeds from paydowns/maturity of: Securities held-to-maturity — Securities available-for-sale Loans originated and principal collected, net (3,930 ) (32,282 ) Purchase of premises and equipment (233 ) (90 ) Proceeds from sale of repossessed assets 77 — Net cash used in investing activities (2,031 ) (31,768 ) Cash Flows from Financing Activities: Net increase in deposits Proceeds from stock options exercised 83 26 Net increase in Federal Funds purchased and Federal Home Loan Bank borrowings — Preferred stock repurchased — (28,000 ) Cash dividends paid on common stock (785 ) (722 ) Cash dividends paid on preferred stock — (451 ) Stock issued under employee stock purchase plan 6 6 Excess tax benefits from exercised stock options 35 2 Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents (5,339 ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-Cash Transactions: The three months ended March 31, 2010 reflects a non-cash financing item of $100 thousand for stock issued to pay director fees and a non-cash investing item of $23 thousand of loans transferred to repossessed assets. The three months ended March 31, 2009 reflects non-cash financing items of $123 thousand for stock issued to pay director fees and $945 thousand for accretion of preferred stock. The accompanying notes are an integral part of these consolidated financial statements. Page-7 Table of Contents BANK OF MARIN BANCORP NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Introductory Explanation References in this report to “Bancorp” mean the Bank of Marin Bancorp as the parent holding company for Bank of Marin, the wholly-owned subsidiary (the “Bank”). References to “we,” “our,” “us” mean the holding company and the Bank that are consolidated for financial reporting purposes. Note 1:Basis of Presentation The consolidated financial statements include the accounts of Bancorp and its only wholly-owned bank subsidiary, the Bank. All material intercompany transactions have been eliminated. In the opinion of Management, the unaudited interim consolidated financial statements contain all adjustments necessary to present fairly our financial position, results of operations, changes in stockholders’ equity and cash flows. All adjustments are of a normal, recurring nature. Management has evaluated subsequent events through the date of filing with the Securities and Exchange Commission (“SEC”), and has determined that there are no subsequent events that require recognition or disclosure. Certain information and footnote disclosures presented in the annual financial statements are not included in the interim consolidated financial statements.Accordingly, the accompanying unaudited interim consolidated financial statements should be read in conjunction with our 2009 Annual Report on Form 10-K.The results of operations for the three months ended March 31, 2010 are not necessarily indicative of the operating results for the full year. The following table shows: 1) weighted average basic shares, 2) potential common shares related to stock options, non-vested restricted stock and stock warrant, and 3) weighted average diluted shares. Net income available to common stockholders is calculated as net income reduced by dividends accumulated on preferred stock and amortization of discounts on the preferred stock. Basic earnings per share (“EPS”) are calculated by dividing net income available to common stockholders by the weighted average number of common shares outstanding during each period.Diluted EPS are calculated using the weighted average diluted shares. The number of potential common shares included in quarterly diluted EPS is computed using the average market prices during the three months included in the reporting period. Our calculation of weighted average shares includes two classes of our outstanding common stock: common stock and unvested restricted stock awards. Holders of restricted stock awards receive non-forfeitable dividends at the same rate as common stockholders and they both share equally in undistributed earnings. Page-8 Table of Contents BANK OF MARIN BANCORP Three months ended (in thousands, except per share data; unaudited) March 31, 2010 December 31, 2009 March 31, 2009 Weighted average basic shares outstanding Add: Potential common shares related to stock options 49 55 38 Potential common shares related to non-vested restricted stock 5 4 — Potential common shares related to warrant 23 26 — Weighted average diluted shares outstanding Net income $ $ $ Preferred stock dividends and accretion — — (1,299 ) Net income available to common stockholders $ $ $ Basic EPS $ $ $ Diluted EPS $ $ $ Weighted average anti-dilutive shares not included in the calculation of diluted EPS Stock options Non-vested restricted stock — — 7 Warrant — — Total anti-dilutive shares Note 2: Recently Issued Accounting Standards In April 2010, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2010-18, Receivables (Topic 310): Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset. This ASU codifies the consensus reached in Emerging Issues Task Force (“EITF”) Issue No. 09-I, “Effect of a Loan Modification When the Loan Is Part of a Pool That Is Accounted for as a Single Asset.” The amendments to the FASB Accounting Standards Codification™ (the “Codification” or “ASC”) provide that modifications of loans that are accounted for within a pool under Subtopic 310-30 do not result in the removal of those loans from the pool even if the modification of those loans would otherwise be considered a troubled debt restructuring. An entity will continue to be required to consider whether the pool of assets in which the loan is included is impaired if expected cash flows for the pool change. ASU 2010-18 does not affect the accounting for loans under the scope of Subtopic 310-30 that are not accounted for within pools. Loans accounted for individually under Subtopic 310-30 continue to be subject to the troubled debt restructuring accounting provisions within Subtopic 310-40. ASU 2010-18 is effective prospectively for modifications of loans accounted for within pools under Subtopic 310-30 occurring in the first interim or annual period ending on or after July 15, 2010. Early application is permitted. Upon initial adoption of ASU 2010-18, an entity may make a one-time election to terminate accounting for loans as a pool under Subtopic 310-30. This election may be applied on a pool-by-pool basis and does not preclude an entity from applying pool accounting to subsequent acquisitions of loans with credit deterioration. We do not expect this ASU to have an impact on our financial condition or results of operations. On April 16, 2010, the FASB issued ASU No. 2010-13, Compensation—Stock Compensation (Topic 718): Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades. The ASU codifies the consensus reached in EITFIssue No. 09-J. The amendments to the Codification clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity shares trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity. As our current share-based payment awards are equity awards (exercise price is denominated in dollars in the U.S. where our stock is traded), this ASU does not have an impact on our financial condition or results of operations. On February 24, 2010, the FASB issued ASU No. 2010-09, Subsequent Events (Topic 855): Amendments to Certain Recognition and Disclosure Requirements. The amendments in this ASU remove the requirement for an SEC filer to disclose a date through which subsequent events have been evaluated in both issued and revised financial statements. Revised financial statements include financial statements revised as a result of either correction of an error or retrospective application of U.S. generally accepted accounting principles. The FASB believes these amendments remove potential conflicts with the SEC’s literature. All of the amendments in the ASU were effective upon issuance. Page-9 Table of Contents BANK OF MARIN BANCORP In January 2010, the FASB issued ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. This ASU requires: (1) disclosure of the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurement categories and the reasons for the transfers; and (2) separate presentation of purchases, sales, issuances, and settlements in the reconciliation for fair value measurements using significant unobservable inputs (Level 3). In addition, ASU 2010-06 clarifies the requirements of the following existing disclosures set forth in the Codification Subtopic 820-10: (1) For purposes of reporting fair value measurement for each class of assets and liabilities, a reporting entity needs to use judgment in determining the appropriate classes of assets and liabilities; and (2) a reporting entity should provide disclosures about the valuation techniques and inputs used to measure fair value for both recurring and non-recurring fair value measurements. ASU 2010-06 is effective for interim and annual reporting periods beginning January 1, 2010, except for the disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements, which are effective for fiscal years beginning January 1, 2011, and for interim periods within those fiscal years. As ASU 2010-06 is disclosure-related only, our adoption of this ASU in the first quarter of 2010 did not impact our financial condition or results of operations. Note 3:Fair Value of Assets and Liabilities Fair Value Hierarchy and Fair Value Measurement We group our assets and liabilities that are recorded at fair value in three levels, based on the markets in which the assets and liabilities are traded and the reliability of the assumptions used to determine fair value. These levels are: Level 1: Valuations are based on quoted prices in active markets for identical assets or liabilities. Since valuations are based on quoted prices that are readily and regularly available in an active market, valuation of these products does not entail a significant degree of judgment. Level 2: Valuations are based on quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active and model-based valuations for which all significant assumptions are observable or can be corroborated by observable market data. Level 3: Valuations are based on unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Values are determined using pricing models and discounted cash flow models and include management judgment and estimation which may be significant. The following table summarizes our assets and liabilities that were required to be recorded at fair value on a recurring basis. (in thousands) Description of Financial Instruments Carrying Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Balance at March 31, 2010 (unaudited): Securities available for sale $ $ $ $
